Citation Nr: 1202315	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  08-03 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than August 31, 2005, for the award of nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel



INTRODUCTION

The Veteran had active service from November 1968 to September 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal of an administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana that denied an effective date earlier than August 31, 2005, for the award of nonservice-connected disability pension. 


FINDINGS OF FACT

1.  Nonservice-connected disability pension was denied in an unappealed rating decision in July 1989. 

2.  In December 2001, Congress enacted Public Law 107-103 which effected a change in 38 U.S.C. § 1502(a) so that permanent and total disability for pension purposes could be established by a determination of disability by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner.

3.  A claim to reopen the claim for nonservice-connected disability pension was not received prior to August 31, 2005. 

4.  In December 2006, the RO granted nonservice-connected pension benefits and based the finding of permanent and total disability on the determination by the Commissioner of Social Security that the Veteran was disabled for benefits administered by the Commissioner. 

5.  The Veteran became permanently and totally disabled prior to 2001.


CONCLUSIONS OF LAW

1.  The July 1989 decision in which the RO denied nonservice-connected pension benefits, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The criteria have been met for an effective date of August 31, 2004, but no earlier, for grant of entitlement to nonservice-connected pension benefits.  38 U.S.C.A. §§ 1502, 5110 (West 2002); 38 C.F.R. §§ 3.3, 3.400, 3.114 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The record reflects that the Veteran was provided required notice by letter mailed in March 2007 as well as by the January 2008 statement of the case.  Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the effective date of the award would have been different had adequate VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

As explained below, a determination of the proper effective date for the award of pension is based in pertinent part on when the claim for the benefit was received, when entitlement arose and when the applicable liberalizing law was issued.  The record reflects that all evidence pertinent to when the Veteran's entitlement arose is already of record, as is the documentation constituting the Veteran's claim to reopen the previously denied claim for pension which led to the grant of such pension and when the liberalizing law took effect. 

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence. 

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and not prejudicial to the Veteran. 

Accordingly, the Board will address the merits of the claim. 

II.  General Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, ... or pension, or a claim reopened after final adjudication, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore." 38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an award of compensation or pension based on an original claim or a claim reopened after final disallowance, "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400. 

Disability pension will be paid to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct. 38 U.S.C.A. §§ 1502, 1503, 1521. 

All Veterans who are basically eligible and who are unable to secure and follow a substantially gainful occupation by reason of disabilities which are likely to be permanent shall be rated as permanently and totally disabled.  38 C.F.R. § 4.17. 

Where the evidence of record establishes that an applicant for pension who is basically eligible fails to meet the disability requirements based on the percentage standards set forth at 38 C.F.R. § 4.16 but is found to be unemployable by reason of his disabilities, age, occupational background and other related factors, a permanent and total disability rating for pension purposes may be authorized.  38 C.F.R. § 3.321(b)(2). 

Unless specifically provided otherwise, the effective date of an award of pension based on an original claim or a claim reopened after a final adjudication, is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002), 38 C.F.R. § 3.400 (2011). 

A specific exception to the above is that if, within one year from the from the date on which a veteran became permanently and totally disabled, the veteran files a claim for a retroactive award and establishes that a physical or mental disability that was not the result of the veteran's own willful misconduct was so incapacitating that it prevented him or her from filing a disability pension claim for at least the first 30 days immediately following the date on which the veteran became permanently and totally disabled, the pension award may be made effective from the date of receipt of the claim or the date on which the veteran became permanently and totally disabled, whichever is to the advantage of the veteran.  38 C.F.R. § 3.400(b)(1)(ii)(B) (2011).

Generally, if no notice of disagreement is filed within one year of the mailing of a decision by the RO, the decision shall become final and the claim will not thereafter be reopened and allowed, except as provided by regulations not inconsistent with Title 38 of the U.S. Code.  38 U.S.C.A. § 7105(c).  One exception to this general rule is that if new and material evidence is submitted, the claim may be reopened and allowed.  38 U.S.C.A. § 5108 (West 2002).  As to claims reopened based on new and material evidence, other than service department records, where such evidence is received after a final disallowance, the effective date will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q),(r).  This exception is not applicable to pension cases.  See Abernathy v. Principi, 3 Vet. App. 461, 464 (1992) (a claim for nonservice-connected pension filed following final denial of previous nonservice-connected pension claim is a new claim not subject to new-and-material evidence requirement).

By statute, a notice of disagreement must be filed with the activity which entered the determination.  38 U.S.C.A. § 7105(b)(1).  By regulation, a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another office, in which case, the notice of disagreement must be filed with the VA office that assumed jurisdiction over the applicable records.  38 C.F.R. § 20.300.

III.  Discussion and Legal Analysis

The Veteran seeks an earlier effective date for the award of nonservice-connected pension.  He notes that he filed a claim for pension in November 1988 and contends that he never received notice of the decision flowing from that claim.  The record reflects that the claim was denied in July 1989 in an unappealed rating decision based on a finding that the Veteran's disabilities did not prevent him from substantial gainful activity.  Although he alleged that he was disabled due to coronary artery disease, heart failure, obesity, and hyperuricemia, the RO found him not permanently and totally disabled.  The claims folder contains a letter dated August 3, 1989, addressed to the Veteran, informing the Veteran that his pension claim was denied because his combined disabilities did not preclude substantial gainful activity.  This letter was sent to the Veteran's address of record, which is also his current address.  

The Veteran filed a VA form 12-526 specifically and clearly seeking service connection for multiple disabilities in January 2005.  This claim was denied in a rating decision dated in August 2005.  The Veteran did not check off the box for Pension or Compensation and Pension, rather, he checked only the box marked Compensation.

The Veteran filed his claim for pension in August 2005.  In November 2006, the RO administratively awarded pension benefits based on a finding that the Veteran was on Social Security Administration (SSA) disability.  SSA records received by the RO indicate that the Veteran was found to be disabled by SSA based on multiple disabilities effective from August 1986.  

Although the Veteran maintains that he never received the 1989 rating decision, there is no record in the claims file that such the rating decision or the notice letter were not sent by VA.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  The Veteran has submitted no evidence which rebuts this presumption of regularity.  Thus, the argument that he never received the notice in 1989 is without merit.  

The Board will now address whether the Veteran is entitled to an earlier effective date based on any other relevant theory.  An exception to the general statutory rule that the effective date of an award cannot be earlier than the date of application is found at 38 U.S.C.A. 5110(g), which provides as follows: 

Subject to the provisions of section 5101 of this title, where . . . pension is awarded or increased pursuant to any Act or administrative issue, the effective date of such award . . . shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  In no event shall such award or increase be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier. 

38 U.S.C.A. 5110(g) (West 2002).

Section 5101(a) provides that "[a] specific claim in the form prescribed by the Secretary. . . must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary."

Of note, the meaning of the term "administrative determination of entitlement" was litigated before and decided by the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in McCay v. Brown, 106 F.3d 1577 (Fed. Cir. 1997).  The appellant in that case argued that the phrase means the date as of which the administrative process ultimately determines a veteran became entitled to benefits, i.e. the date disability arose in Mr. McCay's case.  Id. at 1579.  The Government argued that it means the date upon which the administrative determination is made, i.e., the date of decision.  Id.  The Federal Circuit decided that the meaning asserted by the government was correct. 

The Federal Circuit explained that this interpretation flows from the legislative history of 38 U.S.C.A. § 5110(g) which allowed for VA to review previously denied claims and obviated the need for the claimant to refile a previously denied claim when a change in law provided a basis for granting the previously denied benefit.  Id.  at 1580-81.  The Federal Circuit also explained that the government's interpretation was supported by VA regulations.  In this regard, the Federal Circuit noted that 38 C.F.R. § 3.114 provided that in situations where the claim is reviewed at the request of the claimant more than one year after the effective date of the liberalizing law, benefits are authorized for a period of one year prior to the date of receipt of such request, but if VA reviews a claim on its own initiative more than one year after the effective date of a liberalizing law, benefits are authorized for a period of one year prior to the date of administrative determination of entitlement.  Id.  1581.  It explained that the regulation only makes sense if "the date of administrative determination" refers to when VA makes its decision because only in situations where the veteran had not filed a claim would this date be earlier than the date of application."  Id.  

Additionally, in that decision, the Federal Circuit stated that the authority found in 38 U.S.C.A. § 5110(g) to grant benefits one year prior to the date of administrative determination of entitlement can only refer to those cases in which a veteran has previously filed a claim which has been denied because only in those cases is a claim already on file.  Id. at 1580.  

In the instant case, the date of administrative entitlement was August 31, 2005, the date that the RO determined that the Veteran was entitled to nonservice-connected pension based on the claim received on that date.  Hence, application of the "liberalizing law" rule can allow for an effective date no earlier than August 31, 2004, in this case.  38 U.S.C.A. § 5110(g).  

Parenthetically, the Board also notes that the VA form 21-526 filed January 2005 was unequivocally filed as a claim for compensation, and that this claim cannot be considered a claim for pension benefits.  

The regulation implementing 38 U.S.C.A. § 5110(g) is 38 C.F.R. § 3.114.  This regulation provides, in pertinent part, as follows: 

(a) Effective date of award.  Where pension . . . is awarded . . . pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award . . . shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue. 

Where pension . . . is awarded . . . pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  The provisions of this paragraph are applicable to original and reopened claims as well as claims for increase. 

(1)  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue. 

(2)  If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement. 

(3)  If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request. 

38 C.F.R. § 3.114 (2011).

First, the Board must determine if the change in law referred to by the Veteran was a "liberalizing" law. " A liberalizing law or VA issue is one which effects a substantive change in law or regulation and creates a new basis for entitlement to a benefit."  VAOPGCPREC 11-1999 (September 2, 1999) (citing Routen v. West, 142 F.3d 1434, 1441-42 (Fed. Cir. 1998) and Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993).

Prior to September 17, 2001, 38 U.S.C.A. § 1502(a) provided: 

For the purposes of this chapter, a person shall be considered to be permanently and totally disabled if such a person is unemployable as a result of disability reasonably certain to continue throughout the life of the disabled person, or is suffering from--

(1) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the disabled person; or 

(2) any disease or disorder determined by the Secretary to be of such a nature or extent as to justify a determination that persons suffering therefrom are permanently and totally disabled. 

On December 27, 2001, the President signed into law the Veterans Education and Benefits Expansion Act of 2001, Pub. Law. 107-103.  Section 206 was titled "Expansion of presumptions of permanent and total disability for veterans applying for nonservice-connected pension." 

Section 206 modified 38 U.S.C.A. § 1502(a) and added a note under that section that the effective date of the amendment to subsection (a) shall take effect as of September 17, 2001.  The amended §1502(a) reads as follows: 

(a) For the purposes of this chapter, a person shall be considered to be permanently and totally disabled if such person is any of the following: 

(1) A patient in a nursing home for long-term care because of disability. 

(2) Disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner. 

(3) Unemployable as a result of disability reasonably certain to continue throughout the life of the person. 

(4) Suffering from-- 

(A) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or 

(B) any disease or disorder determined by the Secretary to be of such a nature or extent as to justify a determination that persons suffering therefrom are permanently and totally disabled. 

The change in § 1502(a) allowed a claimant who could not prove that he had a disease that the Secretary had determined to be such as to justify a determination that persons suffering therefrom are permanently and totally disabled or that he had disability, which would last throughout his lifetime, sufficient to render it impossible for the average person to follow a substantially gainful occupation, to nevertheless prove that he was disabled by evidence that Commissioner of Social Security had determined that the claimant was disabled for purposes of any benefits administered by the Commissioner.  This fits squarely into the definition of a liberalizing law explained in Routen and cited to in the VA General Counsel opinion.  Moreover, treating it as a liberalizing law is consistent with the Veterans Court's explanation in Spencer because the change in § 1502(a) liberalized the requirements for entitlement to the nonservice-connected pension.  Although in both versions disability must be shown, in the amended version this can be shown by a finding of disability by the Commissioner of Social Security, where as previously this was not the case.  The Board therefore finds that the change in 38 U.S.C.A. § 1502(a), effected by Pub. Law. 107-103, was a liberalizing law.

Next, the Board must determine whether the RO granted non-service-connected pension benefits pursuant to the change in 38 U.S.C.A. § 1502(a).  Clearly, benefits were awarded based on the fact that the Veteran was on SSA disability, as stated in the November 2006 decision.  Therefore, the RO granted nonservice-connected pension benefits based on a finding of disability pursuant to the change in 38 U.S.C.A. § 1502(a)(2) effected by Public Law 107-103.

Considering the aforementioned discussion and applying 38 C.F.R. § 3.114, the Board has considered whether August 31, 2004, is the proper effective date for the award of pension.  There is no requirement that the Veteran have a claim pending at the time of the change in law in order for VA to award an earlier effective date pursuant to 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  

The receipt of the pension claim in August 2005, the Board finds, amounts to a request of the Veteran to review his claim for a nonservice-connected pension.  As, the request was received more than one year after the effective date of the liberalizing change in 38 U.S.C.A. § 1521, this one year period is the maximum available by application of 38 C.F.R. § 3.114.  Moreover, statute clearly limits the retroactive award to no more than one year from the date of application therefore or the date of administrative determination of entitlement, whichever is earlier.  The earliest effective date of award is limited by statute to August 31, 2004.  To the extent that the Veteran seeks an effective date earlier than that, such request cannot be granted.

The only question that remains is whether the Veteran met the criteria for non-service-connected pension benefits under from August 31, 2004, to August 31, 2005.  The Board finds that the Veteran does meet these criteria, as the facts are not materially different for this period than for the period commencing August 31, 2005.

In conclusion, the Veteran met the criteria for basic entitlement to nonservice-connected pension benefits, including during the period from August 31, 2004, to August 31, 2005, and by operation of 38 C.F.R. § 3.114 and the September 17, 2001, change in 38 U.S.C.A. § 1502(a), an effective date of August 31, 2004, is warranted for grant of nonservice-connected pension benefits.  A date earlier than August 31, 2004, is barred by statute.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date of August 31, 2004, for entitlement to nonservice-connected pension benefits, is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


